Citation Nr: 1409163	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  09-20 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a compensable evaluation for reactive airway disease with a history of bronchitis and chronic obstructive pulmonary disease (hereinafter "respiratory disability").


ATTORNEY FOR THE BOARD

J. Juliano, Counsel

INTRODUCTION

The Veteran had several periods of active duty from June 1963 to July 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) regional office (RO) located in Roanoke, Virginia.  During the course of the appeal, jurisdiction was transferred to the Denver, Colorado RO.

In August 2013, the Board remanded the Veteran's claim for further development.  This matter is now returned to the Board for further review.  For a more detailed procedural posture of the instant appeal, the Board references the August 2013 Board remand.

The VBMS paperless claims processing system was utilized in this case.  Instead of paper, highly secured electronic repositories are used to store and review every document involved in the claims process.  Because the current appeal was processed as part of the VBMS system, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's respiratory disability is currently assigned a noncompensable evaluation under Diagnostic Code 6600, effective July 9, 1993.  The Veteran seeks an increased rating.

A September 2012 VA record reflects that the Veteran failed to report for a scheduled VA examination, whereas the Veteran has submitted copies of VA pulmonary function test (PFT) reports dated September 25, 2012 and alleged that he did in fact present for the scheduled VA examination.  In August 2013, the Board remanded the Veteran's claim in part so that any outstanding September 2012 VA examination report could be associated with the claims file.  If there was no September 2012 VA examination report, the Board directed that a new VA examination be provided.

The Veteran was subsequently provided with a VA examination in October 2013.  The VA examiner clarified in his report that the September 2012 PFT testing was in fact performed in connection with a scheduled VA examination, but that the September 2012 VA examination was otherwise not performed and appeared to have been canceled in the VA records.  The examiner noted that the reason for the cancellation was unclear.  

The October 2013 VA examiner did not perform new PFT testing.  Rather, the examiner referenced the September 2012 PFT test results.  The examiner noted, however, that the September 2012 PFT results were within normal range but questionable due to patient coughing, and that diffusion capacities could not be completed (as per the PFT report).  

In light of the fact that the September 2012 PFT results were noted as questionable, in this particular case, the Board finds that a remand is necessary to once more provide the Veteran with a VA examination, including a new PFT.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a new VA examination, including new pulmonary function testing, to assess the current severity of his service-connected respiratory disability.  All testing deemed necessary must be conducted and the results reported in detail.  

2.  Then, readjudicate the Veteran's claim.  If the claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

